Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4 and 8 are pending
Response to Arguments
Applicant's arguments filed 06/22/22 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments on page 5, applicant’s argue Davis does not disclose or suggest the means for storing event information and basic information for each user.  The examiner respectfully disagrees.
Davis discloses in [0039], Davis discloses that an occupant may post data that includes location and time information.  This is basic information for the first occupant (user) of the social media post.

 With respect to applicant’s arguments on page 5, applicant’s argue Davis does not disclose or suggest analyzing event information and basic information separately so as to generate probability factor information.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., analyzing event information and basic information separately) are not recited in the rejected claim(s).  The examiner notes that the claim recites analyzing event information or analyzing basic information to generate probability factor information.  However, that is not the same as analyzing both event information and basic information to generate probability factor information as the claim has been met when only one condition has been satisfied. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to applicant’s arguments on page 5, applicant’s argue that Rubenstein discloses the means for determining if there is an overlap between the first user and the second user, however the object of overlap is time interval and not generate probability factor information.  The examiner respectfully disagrees.
Davis discloses in [0029] that the system may assign a weight to User B on a determined probability of interaction between User A and User B.  Applicant’s claim recites that a probability calculation unit for calculating an encounter probability among users in a past is done by determining an overlapping degree of the probability factor information generated on a basis of the event information.  Since Rubenstein discloses an overlap with the users, Davis and Rubenstein discloses the probability calculation of an interaction between user A and user B through an overlap.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2017/0301213, hereinafter Davis) and in view of Rubenstein (US 2012/0166533, hereinafter Rubenstein)
With regards to claim 1, Davis discloses A server for providing a probability of encountering other people, the server comprising:
a user information database unit for storing ([0010], [0011], memory stores instructions executable by the processor to receive social media data) at least one of a text, a photograph, and a video uploaded to an SNS_(Social Network Service) system as event information for each user in association with the SNS system (Davis [0026]-[0027], social media posts is used to analyze segments of certain data to a local storage), and basic information provided from users through a communication unit for each user ([0039],  Occupant may post data that includes location and time information) ;
a schedule analysis unit for analyzing the event information to extract a target place of each user, a date, an arrival time zone for the place, and a stay time at the place depending upon an information extracting algorithm so as to generate probability factor information, or analyze the basic information to extract a place, a date, an arrival time zone and a stay time of each user depending upon an information extracting algorithm so as to generate probability factor information ([0029]-[0032], determines probability of interaction between users based on location and evaluation of multiple data and different assigned weights.  Determines if they are home sick, away for vacation, etc.);
a probability calculation unit for calculating an encountering probability among users overlapping degree of the probability factor information ([0029], [0030] system may assign a weight to User B on a determined probability of interaction between User A and User B.  assess the weights if they would encounter interactions of one another to determine the probability/confidence level of the social media posts);
wherein the basic information is information about a daily life pattern of each user that occur regularly ([0039], the location and time information is used to assess a probability that the occupant is either at or away from the home or office).
Davis does not disclose however Rubenstein discloses in a past by generated on a basis of the event information of the users, or calculating the encountering probability among users in a future by determining an overlapping degree of the probability factor information generated on a basis of the basic information,  ([0009] determine if there is an overlap between the first user and the second user).  
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Davis by the system of Rubenstein to determine if there is an overlap between two users.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to determine if the two users will have interaction with each other.
With respect to claim 2, Davis discloses wherein the event information includes at least one of text information, image information, and video information ([0028], parse text or image).
With respect to claim 3, Davis discloses when the event information is denormalized text information, the schedule analysis unit divides the denormalized text information in a unit of a predetermined size of strings or words to extract a sequence value for each unit, and analyzes each of the extracted sequence values to assign a result of the analysis as the probability factor information ([0026], [0028], parse text and analyze segments of certain data).
With respect to claim 4, Davis discloses when the event information is the image information or the video information, the schedule analysis unit analyzes metadata included in the image information or the video information to extract at least one of capturing date information, capturing time information, and capturing location information so as to assign a result of the extraction as the probability factor information ([0026], [0028], parse image and analyze segments of certain data).
With respect to claim 8, Davis discloses when pieces of the probability factor information of the users about the place and the date are identical to each other, the probability calculation unit calculates the encountering probability among the users by analyzing geometrically-overlapping regions by using the arrival time zone and the stay time of each user ([0029]-[0032], determines probability of interaction between users based on location and evaluation of multiple data and different assigned weights).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443